Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 91, 93-94, 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. US 2005/0248455 A1 in view of Mandava et al. US 2015/0300887 A1.

	Pope teaches:
91. (New) A device, comprising: 
a first sensor; [sensor 28]
a timer; [para. 0058, “FIG. 9 illustrates a sensor 28 having a twin oscillator or twin clock system sensor component 30 that measures temperature and time,…” and para. 0049, “To conserve battery power, the sensor 16 sleeps between sensing intervals. At the predetermined sensor interval, the sensor wakes up, acquires the sensor data and analyzes the sensor data to determine exception conditions.”]
a controller; [para. 0062, “ The I-FRESH-IC can be either a state machine or micro-processor.”]
an integrated communication module; [para. 0038, “In each of the embodiments described with reference to FIGS. 1-12, the sensor is provided preferably in a substantially planer label attached to affected or perishable products that monitor the product integrity, usability and safety of a product or an environment in conjunction with a RF transponder or other radio frequency identification (RFID) system used to track and trace products or monitor an environment or in conjunction with an RF communication interface such as Bluetooth or Zigbee.”]
a power source; [para. 0038, “A chip 6 having RFID and sensor components is energized by a battery 8 that is resident on the sensor.”] and 
wherein the device is for a temperature measuring; and  [Para. 0010, “The sensor monitors the time and temperature of the perishable.”]
wherein the device 
collects data of food automatically at regular time intervals [para. 0063, “When started, the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.”] and 
Pope does not teach the following limitation, however, Mandava teaches:
sends the data to a cloud through the integrated communication module to perform predictive analytics; [Fig. 1 temperature sensors transmit data to servers 115 via “cloud” and para. 0047, “In a preferred and non-limiting embodiment, reports and analytic data may be generated and displayed based on current and/or historic temperature data. The content and parameters for such reports and analytics may be predefined, configured, and/or specified by a user through a graphical user interface”] and
wherein the device is controlled through a web portal or an application programming interface.  [para. 0027, “The server 115 may provide “cloud-based” services, including but not limited to access to the temperature data and remote control of or interaction with the temperature sensors.”]


It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Mandava with those of Pope.  A person having ordinary skill in the art would have been motivated to combine the teachings because Mandava teaches that storing the temperature data on a remote server is helpful for providing “cloud-based” services e.g. using Fig. 1 111 to remotely view, analyze and control the temperature sensors via 107.
	

	Pope teaches:
93. (New) The device of claim 91, wherein the device is assigned a unique identification number; and wherein the device is tracked through the unique identification number.  [para. 0055, “The tag includes a RFID chip 14 coupled with an antenna 4 for communicating with a RFID reader.”]

	Pope teaches:
94. (New) The device of claim 91, wherein the first sensor is a non-contact temperature sensor.  [para. 0055, “The sensor 16 periodically measures time and temperature and determines freshness based on past history and calculation based on spoilage rate tables or formulas.”]

	Pope teaches:
96. (New) The device of claim 91 
wherein the timer keeps a record of time to put the device in a sleep mode; [para. 0063, “When started, the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.”] and 
wherein the device goes in sleep mode and wakes-up at certain time intervals for collecting data.  [para. 0049, “To conserve battery power, the sensor 16 sleeps between sensing intervals. At the predetermined sensor interval, the sensor wakes up, acquires the sensor data and analyzes the sensor data to determine exception conditions.”]

	Pope teaches:
97. (New) The device of claim 91, wherein the device further comprises a second sensor to measure: a humidity, and a pressure.  [para. 0038, “In the case of perishable products, the sensors may include temperature, shelf life (the integration of time and temperature), humidity, vibration, shock and other sensors that determine how well the quality of a perishable has been maintained. In the case of non-perishable products, sensors may include the above mentioned sensors plus product specific sensors that monitor the wear and tear on a particular product.”]


Claim(s) 101-105, and 109-111 are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al. US 2018/0120169 A1 in view of Vaillant US 2009/0222235 A1.

	Jackson teaches:
101. (New) A system comprising: 
a sensor for temperature measuring; [Fig. 9b 908] 
an integrated communication module; [para. 0138, “The temperature sensor 80 is preferably wireless and comprises a circuit board 82 (e.g. a printed circuit board) bearing a radio 84 for radio-frequency (RF) communication of sensed temperature data, the radio having an antenna, and a temperature sensor 86.”] and 
an analytic system [Fig. 9b 926]; wherein the analytic system further comprising: 
[Fig. 9b, “Cloud” and para. 0019, “The term ‘cloud’ used herein refers to a network of remote servers hosted on the internet and used to store, manage and process data in place of local servers or personal computers.”]
a memory; a processor coupled with the memory, [para. 0149, “Thus a third level 924 of the hierarchy comprises a server 926 including a time series database 928 and a processor, working memory, and stored program memory storing code and rule data for rules 930 implemented at the third tier of the hierarchy.”]
wherein the processor is configured to: 
receive data from a cloud; [Fig. 9b server 926 receives data from “cloud” database 928]
analyze the data through an analytics module using predictive analytics; [Fig. 9b data analyzed in 930]
predict an anomaly in the data through the analytics module using predictive analytics; [Fig. 9a S104]
generate an alert in case of the anomaly detected; [Fig. 9a S106] and 
predict a possibility of failure in the sensor and  [para. 0144, “The system is able to check the compressor cycle and determine if the compressor is working harder over time (taking into account the internal and external fridge temperatures). The system can thereby predict if the compressor is going to need to be repaired or replaced soon, and can send a message to the user to take pre-emptive action and call an engineer (S106).” And Fig. 9a S96 battery voltage check prompts user to replace battery]
wherein the sensor automatically collects data of food at regular time intervals and sends the data to the cloud through the integrated communication module to perform predictive analytics; [Fig. 9c temperature data from sensor sent every five minutes]  and
wherein the analytics module predicts the anomaly in the data by analyzing a pattern of change in the data through predictive analytics; [Fig. 9C 952 and 954 predicts problems based on data collected] and
Jackson does not teach the following limitation, howver, Vaillant teaches:
wherein a thermodynamic heat flow model is used by the analytics module to analyze food temperature.  [para. 0122-0124]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Vaillant with those of Jackson.  A person having ordinary skill in the art would have been motivated to combine the teachings because Vaillant teaches that a heat transfer model can be used to better predict actual temperature of the food due to a sensor not being in direct contact with the food (packaging in between).  (See para. 0153 and 0122).
	
Jackson teaches:
102. (New) The system of claim 101, wherein the system comprises a plurality of sensors communicatively coupled to the analytic system through the cloud.  [Fig. 9b]

	Jackson teaches:
103. (New) The system of claim 101, wherein the data is received from the sensor through the cloud; and  [Fig. 9b]
wherein the data comprises:
a temperature value, a humidity value, a pressure value, a time-stamp, and a voltage value; and wherein the time-stamp comprises a time, a day, a month, a year, and a holiday.  [para. 0064]

	Jackson teaches:
104. (New) The system of claim 101, wherein the system compares a fluctuation in the data with a pre-set range of the data for detecting the anomaly in the data to maintain a food safety parameter within the pre-set range of the data and for predicting the possibility of failure in the sensor [battery voltage check], a heating equipment and a cooling equipment using predictive analytics; and  [para. 0140]
	wherein the food safety parameter comprises a temperature value, a humidity value, and a pressure value; [para. 0064] and
wherein the anomaly in the data comprises the fluctuation in the data that does not match with the pre-set range of the data in the system.  [para. 0067]

	Jackson teaches:
105. (New) The system of claim 104, wherein the alert is generated when the anomaly is detected.  [Fig. 9a]


	Jackson teaches:
109. (New) The system of claim 101, wherein 

	the processor is operable to send the alert to a user for improperly placed food containers in case the anomaly detected is due to sudden change in the data received.  [para. 0067, fridge is too full]

	Jackson teaches:
110. (New) The system of claim 101, wherein the processor is operable to predict a time to replace a sensor battery in case the anomaly detected is due to decrease in a voltage value, based upon analysis of the voltage value received by the system.  [Fig. 9a S98]


	JACKSON teaches:
111. (New) A method comprising the steps of: 
receiving data through a cloud; [Fig. 9a S90 and S92]
analyzing the data through an analytics module using predictive analytics; [Fig. 9b 924 data in 928 analyzed by rules in 930]
predicting an anomaly in the data through the analytics module using the predictive analytics; [Fig. 9a S104 – predicts failing compressor from compressor cycle data and temperature data]
generating an alert in case the anomaly is detected [Fig. 9a S106] and 
predicting possibility of a failure in a sensor; and  [Fig. 9a S104 and para. 0144, “If the user indicates that the fridge door is closed, then the system checks whether the fridge compressor is working correctly or if it needs servicing (S104). The system is able to check the compressor cycle and determine if the compressor is working harder over time (taking into account the internal and external fridge temperatures). The system can thereby predict if the compressor is going to need to be repaired or replaced soon, and can send a message to the user to take pre-emptive action and call an engineer (S106).”]
wherein the method is operable to maintain a food safety parameter within a pre-set range of the data; [Fig. 9a S94] and
wherein the anomaly in the data is predicted by the analytics module by analyzing a pattern of change in the data; and [para. 0059, “For example, rather than merely checking whether, say, the internal temperature of a refrigerator is correct the system can employ a model of the refrigerator to determine whether or not the refrigerator is operating correctly. In this way, for example, the system is robust against a momentary increase in temperature which may be caused by opening the fridge door but can detect potentially even predict failure or progressive failure of the fridge compressor.”]
Jackson does not teach the following limitation, however, Vaillant teaches
where in a thermodynamic heat flow model is used by the analytics module to analyze food temperature.  [para. 0122-0124]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Vaillant with those of Jackson.  A person having ordinary skill in the art would have been motivated to combine the teachings because Vaillant teaches that a heat transfer model can be used to better predict actual temperature of the food due to a sensor not being in direct contact with the food (packaging in between).  (See para. 0153 and 0122).



Claims 92, 95, 98, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. US 2005/0248455 A1 in view of JACKSON et al. US 2018/0120169 A1.

Pope does not teach the following limitation, however, JACKSON teaches:
92. (New) The device of claim 91, wherein the device is an internet of things device for the temperature measuring.  [Fig. 9b sensors 908 communicate to cloud server 926]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Pope with those of Jackson.  A person having ordinary skill in the art would have been motivated to combine the teachings because Jackson teaches that the use of a cloud based system for food monitoring is useful because the data can be accessed at any time.  (See para. 0018).
	

	Jackson teaches:
95. (New) The device of claim 91, 
[para. 0059] and 
wherein the data comprises: a temperature value, a humidity value, a pressure value, a time-stamp, and a voltage value;  [para. 0064, 0153]
and wherein the time-stamp comprises a time, a day, a month, a year, and a holiday.  [data base is time series]

	Jackson teaches:
98. (New) The device of claim 91, wherein the device comprises a third sensor comprising a voltage sensor to measure voltage of the power source, in case the power source comprises a battery.  [para. 0153]

	


	Jackson teaches:
100. (New) The device of claim 91, wherein the device is accessed through the web portal or the application programming interface from the cloud for the predictive analytics.  [Fig. 13]



Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. US 2005/0248455 A1 in view of JACKSON et al. US 2018/0120169 A1 in view of Staton et al. US 10,022,008 B1.


	Jackson and Pope does not teach the following limitation, however, Staton teaches:
99. (New) The device of claim 91, 
wherein the first sensor comprises one of a:
high precision infrared array sensor and an infrared camera for sensing hot temperature, and a Micro-Electro-mechanical Systems (MEMS) sensor for sensing cold temperature.  [Col. 8 ll. 34-39, “The temperature sensor 402 may be, for example, a thermal imaging camera or other non-contact sensor or sensor array (e.g., infrared sensor array) that periodically measures the temperature profiles of various portions (e.g., the top side, the center, etc.) of the patty.”]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Staton with those of Jackson.  A person having ordinary skill in the art would have been motivated to combine the teachings because Staton teaches that a non-contact sensor array such as an infrared sensor array or thermal imaging camera can be used to monitor temperature of food for verifying proper food preparation.  (See Col. 8 ll. 31-42).


Claims 106-108 are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al. US 2018/0120169 A1 in view of ZAFAR et al. US 2019/0265082 A1.

	JACKSON does not teach the following limitation, however, ZAFAR teaches:
106. (New) The system of claim 104, wherein the predictive analytics is performed through an artificial intelligence and a machine learning technique and wherein the artificial intelligence and the machine learning technique are embedded in the cloud.

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of ZAFAR with those of JACKSON.  A person having ordinary skill in the art would have been motivated to combine the teachings because ZAFAR teaches that food quality data can be analyzed and predicted using cloud based servers and machine learning algorithms.  (See para. 0127).
	

	ZAFAR teaches:
107. (New) The system of claim 101, wherein the analytics module is operable [para. 0205] to learn and predict the anomaly from the pattern of change in the data, and wherein the pattern of change in the data is one of gradual increase, a gradual decrease, and a continuous fluctuation over a period of time in the data.  [para. 0127, “Once in the cloud, the data are stored and analyzed using one or more machine-learning trained algorithms. The algorithms thereby generate a variety of analytical data including a Grain Storage Quality Index (“GSQI”) (an objective measure of quality for the grain in storage) score, environmental trends (e.g., temperature trend line over time), environmental value predictions, and probabilities of an anomalous event (e.g., probability of developing a hotspot within the grain).”  (Emphasis added.)]

	ZAFAR teaches:
108. (New) The system of claim 101, wherein the processor predicts a time to replace the food by analyzing the time-stamp of the data received.    [para. 0292]


Response to Arguments
Applicant’s arguments, see remarks, filed 02 May 2022, with respect to the rejection(s) of claim(s) 91, 93-94, 96-97 under 35 USC 102 and claims 101-105 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mandava et al. US 2015/0300887 A1 and also Vaillant US 2009/0222235 A1 and also Staton et al. US 10,022,008 B1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115